Citation Nr: 0511289	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cholecystitis, status post 
cholecyctectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1962 to September 
1965, and April 1972 to December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen a claim of service connection for 
cholecystitis, status post cholecyctectomy.    

In December 1991, the veteran sought service connection for a 
number of disabilities.  The RO did not address claims 
concerning "dental" or "arms," and should do so 
accordingly.  

FINDINGS OF FACT

1.  In November 1998, the RO denied the veteran's claim of 
service connection for cholecystitis, status post 
cholecyctectomy, and no appeal from that decision was 
perfected.

2.  New and material evidence has not been received since the 
November 1998 determination regarding his claim of service 
connection for cholecystitis, status post cholecyctectomy.


CONCLUSIONS OF LAW

1.  The November 1998 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).

2.  New and material evidence has not been received since the 
November 1998 denial, and the claim of service connection for 
cholecystitis, status post cholecyctectomy is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2001 letter informing the veteran of any 
information and evidence needed to substantiate and complete 
a claim of service connection.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA indicated which portion of the 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  Also 
of record is an August 1998 letter stating that in order to 
reopen a claim, new and material evidence must be furnished.  
A June 2000 letter related the same standard.  Finally, a 
June 2002 statement of the case reiterated the laws and 
regulations concerning new and material evidence.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent a 
March 2001 VCAA letter prior to the May 2001 rating decision 
on appeal.  Additionally, the veteran was generally advised 
to submit any additional evidence that pertained to the 
claim.  Id. at 121.  Therefore, for the circumstances of this 
case, the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Since the last final decision, and VCAA notice, the veteran 
has not identified any outstanding medical records or 
relevant evidence that VA could assist in obtaining.  In 
fact, a Report of Contact from May 2001 noted that the 
veteran stated there was not any additional evidence, other 
than that previously reported, that was pertinent to his 
claim.  Additionally, in light of the lack of evidence, a VA 
examination is not necessary.

For all the foregoing reasons, VA fulfilled its duties to the 
appellant.

I.  Facts

In July 1998, the veteran sought to reopen a claim of service 
connection for diverticulosis, and filed a claim of service 
connection for cholecystitis.  The veteran's service medical 
records and outpatient treatment reports from the Dallas VAMC 
were thus considered by the RO.  According to the latter 
medical records, the veteran had his gallbladder removed in 
July 1998.  In August 1998, the veteran was status post 
cholecystectomy, and a physical examination revealed a benign 
abdomen, well healed.  

A November 1998 rating decision declined to reopen the claim 
of service connection for diverticulitis, and denied the 
claim of service connection for cholecystitis, status post 
cholecyctectomy on the merits.  In January 1999, the veteran 
filed a notice of disagreement, and that same month the RO 
issued a statement of the case.  

The next submission of record from the veteran, dated and 
received in March 2000, asserted that he disagreed with the 
decisions regarding service connection for diverticulitis, 
and cholecyectomy.  The RO sent the veteran a July 2000 
letter clarifying that this March 2000 statement could not be 
considered part of the August 1998 claim because that appeal 
period had expired.  Thus, the veteran's statement would be 
considered a request to reopen the claims.  

The veteran did not submit or identify any relevant 
information in response to the March 2001 VCAA notice letter.  
On his VA Form 9, the veteran stated that he was treated in 
service for diverticulitis, and cholecystitis.  He did not 
understand why the hospital reports and treatment records 
were not in his service medical records.  The veteran stated 
that he did not know how to obtain the records the RO needed.  

In August 2002, the RO granted service connection for 
diverticulitis, with an evaluation of zero percent effective 
March 27, 2000.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

III.  Analysis

As of the date of the last final denial of a claim of service 
connection for cholecystitis, status post cholecystectomy 
(November 1998), the veteran did not submit, nor did he 
identify, any new or material evidence.  The veteran's 
service medical records were already of record at the time of 
the last final denial in November 1998, and as such that 
information is not new.  Also, the information identifying 
the removal of the veteran's gallbladder in 1998 was already 
of record at the time of the last final denial in November 
1998, and as such, is not new evidence either.  

In fact, no evidence was added to the record since the last 
final denial.  Therefore, the application to reopen the claim 
based upon the receipt of new and material evidence must be 
denied.

It is noted that in its May 2001 decision the RO reassessed 
the veteran's claim of service connection on the merits 
because the claim had been previously denied under the 
"well-grounded" standard in November 1998.  The VCAA 
eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA could not assist in the 
development of a claim that was not well grounded).  As the 
RO's last final denial in November 1998 preceded the 
applicability of these changes, the RO need only have 
considered the application to reopen.  As the RO afforded the 
veteran's application greater consideration than was 
warranted, the veteran has not been prejudiced by the Board's 
decision. 


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for cholecystitis, status post 
cholecyctectomy, the appeal is denied.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


